FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02781 Templeton Funds (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/10 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Foreign Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Templeton Foreign Fund Statement of Investments, November 30, 2010 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2010, the aggregate value of these securities was $45,851,211 representing 0.82% of net assets. c See Note 5 regarding holdings of 5% voting securities. d See Note 4 regarding restricted securities. e See Note 6 regarding investment in Templeton China Opportunities Fund, Ltd. ABBREVIATIONS Selected Portfolio ADR - American Depository Receipt Quarterly Statement of Investments See Notes to Statements of Investments. Templeton World Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Templeton Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Funds (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of two funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds
